Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I hereby consent to the use in this Amendment No. 4 to the Registration Statement of Omagine, Inc. on Form S-1 [Comission File No. 333-175168] of my report dated April 1, 2013, appearing in the Prospectus, which is part of Amendment No. 4 to this Registration Statement. I also consent to the reference to the firm under the heading “Experts” in such Prospectus. /s/ Michael T. Studer CPA P.C. Michael T. Studer CPA P.C. Freeport, New York April 2, 2013
